 1   Carol Lynn Thompson (SBN 148079)
     cthompson@sidley.com
 2   Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
 3   Matthew P. Henry (SBN 308878)
     mhenry@sidley.com
 4   Chelsea Davis (SBN 330968)
     chelsea.davis@sidley.com
 5   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 6   San Francisco, CA 94104
     Telephone: (415) 772-1200
 7   Facsimile: (415) 772-7400

 8   Mark B. Blocker (Pro Hac Vice Pending)
     mblocker@sidley.com
 9   SIDLEY AUSTIN LLP
     One South Dearborn
10   Chicago, IL 60603
     Telephone: (312) 853-7000
11   Facsimile: (312) 853-7436

12   Attorneys for Defendant
     Team Health Holdings, Inc.
13

14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                             OAKLAND

17   SIA FRASER, individually and on behalf of all   Civil Action No. 20-cv-04600-JSW
     others similarly situated,
18                                                   CLASS ACTION
                                        Plaintiff,
19                                                   NOTICE OF APPEARANCE FOR
            v.                                       JAIME A. BARTLETT
20
     TEAM HEALTH HOLDINGS, INC.,                     Assigned to Hon. Jeffrey S. White
21
                                        Defendant.   JURY TRIAL DEMANDED
22

23

24

25

26

27

28

                        NOTICE OF APPEARANCE FOR JAIME A. BARTLETT,
                                   CASE NO. 20-CV-04600-JSW
 1          PLEASE TAKE NOTICE that the following attorney from Sidley Austin LLP hereby files

 2   this Notice of Appearance in the above-captioned case on behalf of Defendant Team Health

 3   Holdings, Inc. All pleadings, motions, discovery, and other material should be served upon counsel

 4   at the following address:

 5                                           Jaime A. Bartlett
                                           jbartlett@sidley.com
 6                                        SIDLEY AUSTIN LLP
                                      555 California Street, Suite 2000
 7                                       San Francisco, CA 94104
                                        Telephone: (415) 772-1200
 8                                       Facsimile: (415) 772-7400
 9

10                                               Respectfully submitted,
11    Dated: August 13, 2020                      /s/ Jaime A. Bartlett
12
                                                  Carol Lynn Thompson (SBN 148079)
13                                                cthompson@sidley.com
                                                  Jaime A. Bartlett (SBN 251825)
14                                                jbartlett@sidley.com
                                                  Matthew P. Henry (SBN 308878)
15                                                mhenry@sidley.com
16                                                Chelsea Davis (SBN 330968)
                                                  chelsea.davis@sidley.com
17                                                SIDLEY AUSTIN LLP
                                                  555 California Street, Suite 2000
18                                                San Francisco, CA 94104
                                                  Telephone: (415) 772-1200
19                                                Facsimile: (415) 772-7400
20
                                                  Mark B. Blocker (Pro Hac Vice Pending)
21                                                mblocker@sidley.com
                                                  SIDLEY AUSTIN LLP
22                                                One South Dearborn
                                                  Chicago, IL 60603
23
                                                  Telephone: (312) 853-7000
24                                                Facsimile: (312) 853-7436

25                                                Attorneys for Defendant
                                                  Team Health Holdings, Inc.
26

27

28
                                                1
                         NOTICE OF APPEARANCE FOR JAIME A. BARTLETT,
                                    CASE NO. 20-CV-04600-JSW
